DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 17, and 20 of US Patent 10,333,819 B2 and claims 1-3 of US Patent 10,757,003 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the application's claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 merely of the same scope of the patented claims 1, 2, 15, 17, and 20 of US Patent 10,333,819 B2 and claims 1-3 of US Patent 10,757,003 B2 by rewording certain limitations of the parent claims. The application's claims are nearly identical in every other aspect to the patented claims. Thus, the applicant is attempting to broaden the patented claims by rewording certain limitations in the application's claims, and it 
Claims 1, 2, 15, 17, and 20 of US Patent 10,333,819 B2 and claims 1-3 of US Patent 10,757,003 B2 contain every element of claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 of the instant application and thus anticipate the claim(s) of the instant application. Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 Fed. Cir. 1998 (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are generic to the species of invention covered by claims 1, 2, 15, 17, and 20 of US Patent 10,333,819 B2 and claims 1-3 of US Patent 10,757,003 B2. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985 (holding that an earlier species disclosure in the prior art defeats any 
Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 would be allowable if rewritten or amended to overcome the Double Patenting rejection, set forth in this Office action.
Claims 3, 4, 7, 10, 11, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record Werner et al (US Publication 2019/0245278 A1) discloses a management device 1400 (fig. 1) comprising: a Local Area Network LAN interface 1300 to communicably interface the management device with a LAN 1600; a Wide Area Network WAN interface 1300 to communicably interface the management device with a WAN 1700 (page 2 paragraphs 0023-0024), wherein the WAN is to provide broadband connectivity to the LAN (page 1 paragraph 0007); one or more processors (page 4 paragraph 0076) and a non-transitory computer-readable medium or media storing one or more sequences of instructions which, when executed by the at least one of the one or more processor (page 4 paragraph 0068), cause the management device to perform operations comprising collecting LAN information from one or more communication layers “identifying one or more operational conditions within the WAN in a different communication layer from the one or more communication layers on the LAN by analyzing at least the collected LAN information”, when the identifying is considered within the specific structure or combination of steps recited in the device of claims 1 and 15 or in the method of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 



/DUC T DUONG/Primary Examiner, Art Unit 2467